 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocalNo. 1, PaperHandlers'and Straighteners'Union,International Printing Pressmen'sUnion ofNorth America, AFL-CIO andAmerican BankNote Companyand GraphicArtsInternationalUnion Local 43B, New York Graphic ArtsInterna-tionalUnion, AFL-CIO,and GraphicArts Interna-tionalUnion, Local119B,AFL-CIO. Case 2-CD-510July 9, 1976nue, Bronx,New York;that its annual sales exceed$1million;that it annually receives from suppliersoutside of the Stateof New Yorkmaterials and sup-plies valued in excess of $50,000; and that it annuallyships to customers outside theState of New Yorkproducts valued in excess of $50,000. Accordingly,we find thatthe Employeris engaged in a businessaffecting commerce within the meaning of Section2(6) and(7) of the Act,and that it will effectuate thepolicies of the Act to assert jurisdiction in this pro-ceeding.DECISION AND DETERMINATION OFDISPUTEBy MEMBERSFANNING, JENKINS, AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed on March 11, 1976, by AmericanBank Note Company (herein referred to as the Em-ployer) alleging that Local No. 1, Paper Handlers'and Straighteners'Union, International PrintingPressmen'sUnion of North America, AFL-CIO(herein referred to as the Paper Handlers) had violat-ed Section 8(b)(4)(D) of the Act. A hearing was heldpursuant to notice at New York, New York, on April9, 1976, before Hearing Officer Mary W. Taylor. TheEmployer, the Paper Handlers, Graphic Arts Inter-national Union Local 43B, New York Graphic ArtsInternational Union, AFL-CIO (herein referred to asthe Bindery Workers), and Graphic Arts Internation-alUnion, Local 119B, AFL-CIO (herein referred toas the Paper Cutters), appeared at the hearing andwere afforded full opportunity to be heard, to exam-ine and cross-examine witnesses, and to adduce evi-dence bearing on the issues. The Employer has fileda brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are here-by affirmed.Upon the basis of the entire record in this case, theBoard makes the following findings:1.THE BUSINESSOF THE COMPANYThe parties stipulated, and we find, that the Em-ployer is a New York corporation engaged in theprinting of security documents, primarily by the in-taglio process, with an office and principal place ofbusiness located at Tiffany Street and Garrison Ave-II.LABOR ORGANIZATIONSThe parties stipulated, and we find, that the PaperHandlers, the Bindery Workers, and the Paper Cut-ters are labor organizations within the meaning ofSection 2(5) of the Act.III.THE DISPUTEA. Background and Facts of the DisputeAs stated above, the Employer is engaged in print-ing security documents. Although it has plants inMassachusetts, Illinois, Canada, and England, onlyitsBronx, New York, plant is involved in this pro-ceeding.The Bronx plant employs approximately 1,100 em-ployees, some 900 of whom are represented by oneunion or another. There are five departments at thisplant that include union-represented employees. Theengraving department makes the plates. The printingdepartment makes the ink and does the tinting andintaglio printing. The finishing department is dividedinto two sections. One finishes food coupons whilethe other finishes all other products. Finishing in-cludes imprinting serial numbers, signatures, and thelike; cutting; preparing for wrapping; and wrappingfor shipment. The shipping and receiving departmentreceives the raw materials and ships the finishedproducts.The generalmaintenance departmentmaintains the plant.The Paper Handlers represents three groups of em-ployees, two in the printing department and a thirdgroup classified as packers, who work in the finishingdepartment. These employees wrap and pack the fin-ished products and transport the packed products tostorage and/or to the shipping and receiving depart-ment. There are approximately 48 employees in thisgroup.The Bindery Workers represents the approximate-ly 350 employees, known as bindery workers, in thefinishing department who examine the printed docu-ments for accuracy, quality, and quantity as they225 NLRB No. 86 LOCAL NO.1,PAPER HANDLERS'AND STRAIGHTENERS'UNION649pass through the finishing department and who per-form other related tasks.The Paper Cutters represents two groups of peoplein the finishing department.While one group doescutting, the other, consisting of approximately 32 em-ployees, is responsible for the movement of paperafter it is put down by paper handlers at a drop pointin the finishing department until it is delivered to thepackers represented by the Paper Handlers for pack-ing.Prior to 1972, currency and other documents print-ed by the Employer were collated into bundles,banded, labeled, and put into boxes or chip boardtraysby employees represented by the BinderyWorkers. These were then taken by utilitymen repre-sented by the Paper Cutters to the packers repre-sented by the Paper Handlers, where they werepacked, labeled, and taken either to security storageor to shipping. There were variations in how binderyworkers handled various products in order to con-form to the requirements of the customer, so thatcurrency in some instances might be banded in 100-note packages, labeled, and placed on trays, and fan-folded documents would be counted and placed inboxes.In 1972 the Employer installed a shrink wrap ma-chine. This machine wraps packages in a plastic en-velope and then shrinks and seals the envelope sothat it fits and seals the contents tightly. Paper han-dlers operate the shrink wrap machine and label,pack, and move the product thereafter.Since the installation of the machine, there havebeen various disputes with respect to certain aspectsof the work done on the product before it goes intothe machine. These were handled on a case-by-casebasis, but the general pattern was that all preshrinkwrap work was done by bindery workers and thenmoved to the packers by utilitymen.B. The Work in DisputeThe disputed work involves the assignment of thehanding of stacks of printed documents, placingthem in containers, labeling them, placing the con-tainers on conveyances, and moving the conveyancesto the point at which the products are wrapped bythe packers.C. The Contentionsof thePartiesThe Paper Handlers claims that all the disputedwork should be assigned to employees it representsand that the contract between the Employer and thePaper Handlers covering packers provides for arbi-tration of jurisdictional disputes.The Bindery Work-ers claims the work prior to the movement of theflats, and the Paper Cutters claims the movement ofthe flats. The Employer's position is that the disputedwork is properly and historically assigned so that thework of banding of stacks of product, placing theproduct into boxes or trays or other containers, label-ing the product, and placing the product into convey-ances for transportation prior to wrapping should beawarded to employees represented by the BinderyWorkers and not by the Paper Handlers, and that thework involved in transporting the product in convey-ances to the wrapping operation should be awardedto employees represented by the Paper Cutters andnot by the Paper Handlers.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violated.On March 11, 1976, the Employer was working oncurrency for Haiti. Bindery workers were taking thenotes, checking serial numbers, counting, banding,stacking, placing in chip board trays, labeling thebatch on the tray, and putting the tray on a flat.Utilitymen were taking the flat to the shrink wrapmachine which is on a different floor some 200-300feet away. Packers represented by the Paper Han-dlers handled the shrink wrapping and then cased theproduct for shipping.Mahoney, shop chairman of the Paper Handlers,informed Banke, the supervisor of the finishingroom, that it claimed the work of banding, labeling,and putting the product on the tray, later adding themovement of the trays to the machine. Officials ofthePaper Handlers were contacted and they in-formed the Employer that the packers would notwork unless the procedures were changed and thework properly assigned. If this was not done, packerswould not report the next day and the Paper Han-dlers would call out the other units represented by it.At 7:30 a.m., March 12, all members of the PaperHandlers stayed out and the Paper Handlers took theposition that its members would not go back to workuntil the work in dispute was reassigned. The Em-ployer refused to meet and talk until the employeesreturned to work. Eventually the employees returnedto work after the instant charge was filed.There does not appear to be any voluntary methodfor adjusting the dispute which would be binding onall parties.Accordingly, we find reasonable cause to believethat a violation of Section 8(b)(4)(D) has occurredand that the dispute is properly before the Board fordetermination under Section 10(k) of the Act. 650DECISIONSOF NATIONALLABOR RELATIONS BOARDE.Merit of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftertaking into account the evidence supporting theclaims of the parties and balancing all relevant fac-tors.'We shall set forth below those factors which wefind relevant in determining the dispute herein.1.Certifications, collective-bargainingagreements,and prior Board decisionConsideration of these factors does not favor anaward of the disputed work to any of the parties.Although all three Unions have had contracts withthe Employer for many years, none has been certi-fied. In evidence are the last individual contracts be-tween the Employer and the three Unions ending in1974. Also in evidence are the authorizations by theEmployer for the Printers League of the Printing In-dustries ofMetropolitan New York (PIMNY), tobargain for them and the current master agreementsbetween PIMNY and the three Unions. In each caseitwas mutually agreed that the unit coverage anddescription of the work would remain the same asthey were before the association bargaining, althoughthemaster agreements do not describe them accu-rately. None of these contracts specifically covers thework in dispute.Finally, the language of the prior Board decision,'involving these parties, does limit the award thereinto the circumstances of that particular dispute andtherefore is not determinative of the instant case.3.Employer and area practiceThe record contains no evidence with regard toany relevant area practice, inasmuch as no companyin the area does the same type of work. As notedabove, the evidence shows that the Employer's pastpractice, except for a brief 2-month period when anexcessive backlog of work required packers to betemporarily assigned to move some documents fromthe bindery workers to the wrapping process, hasbeen to assign the disputed work to bindery workersand utilitymen.We therefore conclude that this fac-tor favors awarding the disputed work to employeesrepresented by the Bindery Workers and the PaperCutters.ConclusionsUpon consideration of all pertinent factors in theentire record, in particular the Employer's assign-ment, efficiency, and economy of operations, and theEmployer's past practice, we conclude that employ-ees of the Employer who are represented by theBinderyWorkers and the Paper Cutters, and notthose represented by the Paper Handlers, are entitledto the work in dispute and we shall determine thedispute in their favor.Accordingly, we shall award the disputed work tothose employees who are represented by the BinderyWorkers and the Paper Cutters, but not to thoseUnions or their members. Our present determinationis limited to the particular controversy giving rise tothis proceeding.2.Employer's assignment, economy, and efficiencyThe Employer has assigned the disputed work tobindery workers represented by the Bindery Workersand to utilitymen represented by the Paper Cutters,both of whom have traditionally done such work.The Employer points out that these employeesshould therefore be able to do the disputed workmore efficiently, if only because of their familiaritywith the rhythm of the work. Accordingly, we findthis factor favors awarding the disputed work to em-ployees represented by the Bindery Workers and thePaper Cutters.1N L R Bv Radio andTelevisionBroadcast Engineers Union,Local 1212,International Brotherhoodof ElectricalWorkers, AFL-CIO [Columbia Broad-casting System],364 U S 573 (1961),International Associationof Machinists,Lodge No 1743, AFL-CIO (J A Jones Construction Company),135 NLRB1402, 1410-11 (1962)2Local No 1, Paper Handlers &Sheet StraightenersUnion,InternationalPrinting Pressmen's & AssistantsUnionof NA (AmericanBank Note Compa-ny), 202 NLRB 501 (1973)DETERMINATION OF DISPUTEPursuant to Section 10(k) of the Act, upon the ba-sis of the foregoing findings and the entire record inthis proceeding, the Board hereby makes the follow-ing Determination of Dispute:1.Employees of American Bank Note Company,Bronx, New York, currently represented by GraphicArts InternationalUnion Local 43B, New YorkGraphic Arts International Union, AFL-CIO, areentitled to perform the work involved in the handlingof stacks of printed documents, placing them in con-tainers, labeling them, and placing the containers onconveyances.2.Employees of American Bank Note Company,Bronx, New York, currently represented by GraphicArts International Union, Local 11 19B, AFL-CIO,are entitled to perform the work involved in movingthe conveyances to the point at which the productsare wrapped by the packers. LOCALNO. 1, PAPER HANDLERS'AND STRAIGHTENERS'UNION6513.Local No.1,Paper Handlers' and Straighteners'Union,International Printing Pressmen'sUnion ofNorth America, AFL-CIO,isnot entitled,by meansproscribed by Section 8(b)(4)(D) of the Act,to forceor require AmericanBank Note Companyto assignthe above work to packers represented by it.4.Within 10daysfrom the date of this Decisionand Determination of Dispute,Local No.1,PaperHandlers' and Straighteners' Union, InternationalPrinting Pressmen's Union of North America, AFL-CIO, shall notify the Regional Director for Region 2,in writing, whether or not it will refrain from forcingor requiring American Bank Note Company, bymeans proscribed by Section 8(b)(4)(D) of the Act, toassign the work in dispute in a manner inconsistentwith the above determination.